Citation Nr: 0208394	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper body 
disability to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
U.S. Army Reserves from January 6, 1983, to February 7, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for an upper body disability to include arthritis 
and for a back disorder. 

A hearing before the Board in Washington, D.C., was scheduled 
in February 1999.  In February 1999, a statement was received 
from the appellant which indicated that he was unable to 
attend the hearing.

The case was previously before the Board in May 1999 when it 
was remanded for readjudication.  The requested development 
was completed and the Board issued a decision in this appeal 
in March 2000.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2001, 
the Court vacated the March 2000 decision and remand the case 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000.  The current decision of the Board 
responds to the mandate of the Court.

Finally, the appellant had submitted additional evidence to 
the Board subsequent to the issuance of the September 1999 
supplemental statement of the case.  Some of these documents 
are duplicative of those previously reviewed by the RO, while 
others had not previously been submitted.  However, the 
claims file need not be returned to the RO, as 38 C.F.R. 
§ 20.1304 has been amended to no longer require consideration 
and issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the Court, or the United States Court of Appeals 
for the Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for an 
upper body disability to include arthritis and notified the 
appellant of its decision and of his appellate rights.  He 
did not appeal.

2.  Evidence has not been presented or secured since the May 
1996 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an upper body disability to 
include arthritis.

3.  The Board found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder in February 1994.

4.  The appellant appealed to Board's decision to the Court, 
which affirmed the Board's denial in a March 1995 memorandum 
decision.

5.  Evidence has not been presented or secured since the 
February 1994 Board decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The May 1996 RO decision is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (2001).

2.  Evidence received since the May 1996 RO decision is not 
new and material, and the appellant's claim for service 
connection of an upper body disability to include arthritis 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  The February 1994 Board decision denying a petition to 
reopen a claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7103(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

4.  Evidence received since the February 1994 Board decision 
denying a petition to reopen a claim of entitlement to 
service connection for a back disorder is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The appellant originally claimed entitlement to service 
connection for "back pain behind neck, left upper back pain 
behind neck and between left shoulder and spine area" in 
February 1986.  The RO denied entitlement to service 
connection for back and left shoulder conditions May 1986, 
and the appellant did not appeal.  

The appellant thereafter sought to reopen the claim.  In a 
rating decision issued in September 1987, the RO found that 
new and material evidence sufficient to reopen a claim for 
service connection for a back disorder had not been 
submitted.  The appellant appealed the RO's decision to the 
Board.  In December 1988, the Board found that the appellant 
had not submitted new and material evidence to reopen his 
claim for service connection for a back disorder.

In September 1989, the appellant requested that his claim for 
service connection for a neck and  shoulder injury be 
reopened.  The RO denied the claim in April 1990, and the 
appellant appealed to the Board.  In February 1991, the RO 
also denied entitlement to service connection for an upper 
body disability, including arthritis.  The appellant again 
appealed to the Board.

A Board decision in February 1994 denied service connection 
for, inter alia, an upper body disability to include 
arthritis and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The appellant appealed this decision 
to the Court.  The Court, in a memorandum decision dated in 
March 1995, affirmed the Board's decision that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder.  The Court also 
determined, inter alia, that the claim for an upper body 
disability to include arthritis was not well grounded.  The 
Court vacated the Board decision concerning this claim and 
remanded the case to the Board to vacate any RO decisions on 
this claim.

The Board, in a decision in September 1995, vacated the RO's 
February 1991 rating decision in accordance with the Court's 
order and dismissed the appeal for, inter alia, the claim for 
service connection for an upper body disability to include 
arthritis.  

A rating decision in May 1996 denied service connection on a 
de novo basis for an upper body disability to include 
arthritis.  The RO correctly noted that the Court memorandum 
decision of March 1995 had ordered the Board to vacate the 
RO's previous rating decision on this issue and that this was 
accomplished by the Board decision of September 1995.  The 
appellant was advised of his appellate rights by letter dated 
May 17, 1996, and did not file a timely appeal.

Evidence of record at the time of the February 1994 Board 
decision (that evidence which was considered by the Court in 
March 1995) included the following:

		(1)  Service personnel records, including the 
appellant's DD Form 214, which disclose that, during his 
basic training, he was counseled about his attitude and lack 
of motivation and self-discipline.  It was noted that he knew 
that he was a slow learner and he wanted out of the military.  
The platoon sergeant recommended his separation from service 
for poor performance of duties and an inability to adapt to 
military standards.  The platoon sergeant noted the 
appellant's refusal to learn and his desire to go home.  On 
January 31, 1983, the appellant certified his acceptance of a 
separation from service under the United States Army's 
Trainee Discharge Program and that he did not desire a 
separation physical examination.  His separation from service 
was accomplished on February 7, 1983.

		(2)  Service medical records, showing that on January 
22, 1983, the appellant complained of left shoulder pain and 
stiffness for four days secondary to trauma.  The assessment 
was mild contusion of the left shoulder.  On January 24, 
1983, the appellant complained of pain in his left shoulder 
for five days while doing physical training.  The assessment 
was mild contusion of the left shoulder.  Later that day, the 
appellant was seen at a physical therapy service with 
complaints of pain in the left dorsal shoulder.  The 
assessment was myofascitis of the left dorsal shoulder 
girdle.  On January 26, 1983, the appellant complained of 
pain in the left shoulder blade, upper back, lower neck and 
low back.  He denied any recent trauma.  The diagnostic 
impression was muscle strain.

		(3) Documents and memoranda pertaining to requests for 
service records. 

		(4)  A March 1986 VA report of examination, including x-
rays of the cervical spine and left shoulder which were 
negative.  The diagnosis was mild muscle strain of the 
cervical and lumbar spine and left shoulder, mild.

		(5)  Private treatment records from the Jackson-Hinds 
Comprehensive Health Center, dated from 1983 to 1987.  In 
July 1987, the appellant complained of left-sided posterior 
shoulder pain and nuchal pain since 1986 when he began 
lifting heavy objects.  Pertinent diagnoses included 
musculoskeletal pain.  In September 1987, the appellant 
complained of back pain secondary to lifting 50-pound sacks 
on his job.  The impression was upper back pain.

		(6)  A November 1990 written statement from Paul D. 
VanLandingham, M.D., who reported that the appellant had 
complained of constant pain in his neck, upper back and 
shoulders, which he believed to be a reaction to an 
immunization shot he received in the military in 1983.  The 
impression was chronic pain in the neck, upper back and 
shoulders, apparently muscular, fibromyositis.  

		(7)  A January 1991 statement from Dr. L.W. Dodson, who 
reported that he had seen the appellant twice in May 1986 
when he complained of neck and left shoulder pain.  The 
diagnoses were pain in the thoracic spine and nerve root 
irritation.

		(8)  Numerous statements from the appellant, including 
those presented at a personal hearing at the RO in January 
1992.  The appellant maintained that his neck, back and left 
shoulder conditions were a direct result of an immunization 
shot he had received in basic training and that he had upper 
body problems which had started in service.  The neck, back 
and left shoulder had continuously bothered him since 
military service.

		(9)  An August 1992 VA treatment record, showing that 
the appellant was seen for complaints of pain in the back and 
shoulders and stiffness of the neck.  Pertinent diagnoses 
included muscle spasm.

(10)  An office note from Roy M. Main, M.D., showing 
that he treated the appellant from July to September 1987.  
The appellant was to stay at  bed rest for two weeks and take 
his medication in September 1987.

(11)  A health insurance claim form showing that the 
appellant underwent x-rays of the thoracic spine and spinal 
manipulation at Brown Chiropractic Center in May 1986.  The 
diagnoses were pain in the thoracic spine and nerve root 
irritation/degeneration.

(12)  A January 1989 document from the Mississippi 
Employment Security Commission, indicating that the appellant 
had been seen for musculoskeletal strain and was advised to 
avoid heavy lifting.

(13)  A written statement from a private physician from 
the Jackson-Hinds Comprehensive Health Center, indicating 
that he treated the appellant in September 1992, and that he 
should be excused from work.

(14)  A July 1987 written statement from Dr. Main 
indicating that he was seeing the appellant for 
musculoskeletal pain related to heavy lifting.

(15)  An October 1988 statement from the appellant's 
then representative.

Evidence received subsequent to the February 1994 Board 
decision, but prior to the May 1996 RO decision, included the 
following:

(16)  Lay statements from the appellant to the effect 
that he incurred back, neck and shoulder disorders during 
active service as the result of an immunization shot.

(17)  Magnetic resonance imaging (MRI) of the 
appellant's cervical spine dated in September 1995, showing 
disc herniations at C4-C5 on the right side and at C5-C6 
centrally and to the left.

(18)  A September 1994 physician's work status report 
from William Grantham, M.D., indicating that the appellant 
suffered from persistent cervical/thoracic strain.

(19)  Duplicate copies of the following evidence:  the 
health insurance claim form showing that the appellant 
underwent x-rays of the thoracic spine and spinal 
manipulation at Brown Chiropractic Center in May 1986, with 
diagnoses of pain in the thoracic spine and nerve root 
irritation/degeneration; the office note from Roy M. Main, 
M.D., showing that he treated the appellant from July to 
September 1987; DD Form 214; service medical records; the 
August 1992 VA treatment record.

(20)  An April 1994 statement from W.T. Crowell, M.D., 
indicating that he treated the appellant from 1987 to 1993 
for lumbar and cervical strain.  It was noted that the 
appellant did not have this condition prior to 1986 by 
history.

(21)  A June 1995 written statement from William C. 
Warner. M.D., indicating that he most recently treated the 
appellant in March 1995 for cervical sprain and C4-C5 
neuropathy. 

(22)  A June 1995 treatment record showing that the 
appellant sought treatment at  The University Hospital and 
Clinics Emergency Department for an unlisted problem.  He was 
to follow up at the orthopedics clinic.

Subsequent to the May 1996 RO rating decision, the following 
evidence was associated with the claims file:

(23)  The appellant's lay statements (including those in 
letters, a Form 9 and letter dated in April 2000, and the 
veteran's March 2001 informal brief to the Court) to the 
effect that he incurred back, neck and shoulder disorders 
during active service as the result of an immunization shot.

(24)  A page from a Social Security Administration (SSA) 
decision indicating that the appellant was disabled as of 
September 30, 1994, due to, inter alia, a herniated nucleus 
pulposus at C4-C5 and C5-C6.

(25)  A November 1996 statement from Dr. McGuire 
indicating that the appellant had been unable to work since 
July 1993 due to shoulder and neck pain.

(26)  An October 1997 statement from Brian Williams, 
M.D., indicating that the appellant had C4-C6 disc 
degenerations as early as May 27, 1997.

(27)  May 1997 prescription instructions, for a 
medication for muscle pain.

(28)  A November 1998 written statement from Dr. 
Williams which states, in pertinent part:

I first saw [the appellant] on 9/15/97 and 
have seen him a few times since then. . . The 
problem that I am addressing in this letter 
is a neck injury which causes him mild to 
moderate pain. . . he had an MRI of his 
cervical spine at St. Dominic's Memorial 
Hospital on 9/30/94, which showed disc 
herniations at C4-5 and C5-6 centrally and to 
the left. . . [The appellant] states that his 
pain all began while he was in military 
service.  He specifically brings up an 
incident of a time when he received an 
injection while in the military.  On this 
same day, there was a time when he had to run 
and lift a large duffel bag and throw it over 
his head.  He believes that this is when the 
pain started.  I have attempted to obtain his 
military medical records, however, the 
personnel record center in St. Louis, 
Missouri informed me that his records were 
unavailable.  In summary, [the appellant] 
does have objective evidence of a lesion 
which can account for his disability and it 
is possible that this was obtained during 
military service.  However, I cannot prove or 
disprove when the lesions occurred.

(29)  An April 1999 written statement from Dr. Main, in 
which he reported that the appellant was treated at the 
Jackson Hinds Comprehensive Health Care Center for a shoulder 
injury in October 1987.  Dr. Main further stated that the 
appellant "originally injured his shoulder in the Army at 
Fort Dix, New Jersey.  This is documented as occurring 
1/24/1983.  This injury caused him discomfort and pain during 
manual labor with result of loss of work.  I believe his 
health was directly related to this injury and he states he 
is still in some pain."  

(30)  An MRI report of the cervical spine done on 
January 31, 2000, at St. Dominic-Jackson Memorial Hospital 
and showing cervical spondylosis from C3-4 through C6-7.

(31)  Duplicate copies of the following evidence:  
service medical records; the DD Form 214; the October 1988 
statement from the appellant's then representative; the 
January 1991 statement from Dr. Dodson; the August 1992 VA 
treatment record; the April 1994 written statement from Dr. 
Crowell; the page from a SSA decision indicating that the 
appellant was disabled as of September 30, 1994; the 
September 1995 MRI; the November 1998 statement from Dr. 
Williams; and the April 1999 statement from Dr. Main. 


II.  Legal analysis

A.  General

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Service connection may also 
be established for a disability that is diagnosed after 
separation from active service "when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(2001). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Where a veteran had ninety (90) 
days or more of war or peacetime service after December 31, 
1946, and arthritis manifests to a compensable degree within 
one year thereafter, it is rebuttably presumed to be of 
service origin, absent affirmative evidence to the contrary, 
even if there is no evidence thereof during service.  38 
U.S.C.A. §§ 1110, 1112, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2001).  

Concerning entitlement to service connection on a presumptive 
basis, the only "veterans" entitled to presumptive service 
connection are those who either (1) served on active duty; 
(2) were disabled or died from disease or injury incurred in 
or aggravated in line of duty during ACDUTRA; or (3) were 
disabled or died from an injury incurred in or aggravated in 
line of duty during inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991); see also Paulson 
v. Brown, 7 Vet. App. 466, 469 (1995).  Regardless, as the 
appellant did not have a period of ACDUTRA of 90 days or 
more, he is not entitled to the application of the provisions 
of presumptive service connection.

The term, active military, naval, or air service, includes 
active duty or any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101 (22), (24) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.6(a) (2001).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101 (22) (West 1991); 
38 C.F.R. § 3.6(c) (2001). 

The record on appeal reflects that the appellant had one 
period of active duty for training from January 6, 1983, to 
February 7, 1983.  The determinative question, therefore, as 
to whether this appellant served in the "active military, 
naval, or air service" is whether during that period of 
active duty for training he was disabled from a disease or 
injury incurred in or aggravated in line of duty.


B.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper body 
disability to include arthritis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (2001).

By letter dated May 17, 1996, the RO notified the appellant 
of the May 1996 rating decision denying the claim for service 
connection for an upper body disability including arthritis.  
The appellant was also advised of his appellate rights, and 
he did not appeal.  Therefore, the RO's decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2001).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to May 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the May 1996 RO rating decision, there was no 
evidence linking any upper body disability to active service.  
Therefore, in order to be material, there would have to be 
competent evidence showing that the appellant's upper body 
disability, i.e., a shoulder disorder and/or herniations at 
C4-5 and C5-6, had its onset during active service or was 
associated with an inservice disease or injury.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

To the extent that the appellant contends that he has an 
upper body disorder that was incurred during service (item 
23), this evidence is not new.  His statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of any such condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  

To the extent that he submitted records (items 24, 25, 26, 
28, 29, and 30) to show treatment for and/or diagnoses of an 
upper body disorder, i.e., a shoulder disorder and/or 
herniations at C4-5 and C5-6, many years after service, they 
are cumulative and not new.  

These records are also not material, or so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Dr. Main's April 1999 statement (item 29) that 
the appellant originally injured his shoulder during service 
and that "his health was directly related to this injury and 
he states he is still in some pain" does not in any way 
provide a medical linkage of any current shoulder disability 
with the appellant's military service.  (Emphasis added.) 

The Board is also cognizant of the November 1998 statement 
from Dr. Williams (item 28) that while it was possible that 
the appellant's disc herniations at C4-5 and C5-6 were 
obtained during military service, he could not "prove or 
disprove when the lesions occurred."  When a medical 
professional is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241.  Accordingly, the Board finds that this 
opinion, while new, is not material, or so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The evidence listed in item 31 was of record at the time of 
the May 1996 rating decision.  It is therefore not new.

Medical records and lay statements, including from the 
appellant, that do not mention an upper body disability, even 
if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the appellant 
is presently or was impaired due to other medical problems is 
not a matter in dispute.  

The May 1997 prescription instructions (item 26) showing that 
the appellant takes medication for muscle pain, although new, 
is also not material, as is does not pertain to the onset of 
an upper body disorder during active service.

Accordingly, the Board finds that the evidence received 
subsequent to May 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for an upper body disability to include arthritis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

C.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a back condition

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2001).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  As 
discussed above, in order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991). 

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In February 1994, the Board 
denied the petition to reopen a claim for service connection 
for a back disorder, and that denial is final.  38 U.S.C.A. 
§ 7103(a) (West Supp. 2001); 38 C.F.R. § 20.1100 (2001).  The 
appellant appealed that determination to the Court, which 
affirmed the Board's decision in a March 1995 memorandum 
decision.  Although the Court's decision also becomes final 
on the expiration of the period within which an appellant may 
file a notice of appeal to the U.S. Court of Appeals for the 
Federal Circuit (38 U.S.C.A. § 7291(a)), the Court's review 
is limited to the record of proceedings before the Board (38 
U.S.C.A. § 7252(b)).  Accordingly, because the Court did not 
review any evidence other than that of record at the time of 
the Board's 1994 decision, the Board must look to the 
evidence added to the record since its 1994 final decision.  
The evidence received subsequent to February 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the February 1994 Board decision, the evidence 
of record did not establish that the appellant's back 
disorder was a result of service.  In its March 1995 
memorandum decision, the Court specifically stated that even 
if it was assumed that an injection was given to the 
appellant during service, there was no medical evidence which 
established that it caused a back disorder.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The Board finds that new and material evidence has not been 
received.  The appellant's statements that he has a back 
disorder that was incurred during service (items 16 and 23) 
are cumulative and not new.  These items consist of 
statements presented by the appellant with respect to the 
inservice onset of a back disability which are essentially 
the same accounts that were before the Board in 1994.  
Moreover, his statements concerning the onset of any such 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The items listed in (19) and (31) are cumulative and not new.  
Copies of these documents were already of record in February 
1994.

To the extent that the medical records (items 18 and 20) show 
treatment for a back disorder many years after service, they 
are cumulative and not new.    

Medical records (items 17, 21, 22, 24, 25, 26, 28, 29, and 
30) and lay statements, including from the appellant, that do 
not mention a back disability, even if new, are not material.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The fact that the appellant is presently or was impaired due 
to other medical problems is not a matter in dispute.  

The May 1997 prescription instructions (item 27) showing that 
the appellant takes medication for muscle pain, although new, 
is also not material, as is does not pertain to the onset of 
a back disorder during active service.

Accordingly, the Board finds that the evidence received 
subsequent to February 1994 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

D.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations generally apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  However, the regulations 
do not apply to claims to reopen filed before August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The appellant's 
claim to reopen his previously denied claims for service 
connection for an upper body disability and for a back 
disability was received on June 30,1998.  Because this claim 
to reopen was received before August 29, 2001, VA's 
compliance with its duties to assist will be addressed under 
prior law.

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits. 38 U.S.C.A. § 5103(a) (West 1991); 
see Graves v. Brown, 6 Vet. App. 166, 171 (1994).  In this 
case, however, VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
because nothing in the record suggests the existence of 
evidence that might reopen the finally denied claims of 
entitlement to service connection for upper body disability 
to include arthritis and a back disability.  While the RO did 
not obtain the appellant's SSA records or those from Lakeland 
Family Practice or Dr. Hunt Bobo (which were referenced in 
his June 1998 claim), additional development to obtain these 
records is unnecessary in view of the medical evidence 
currently of record.  There is no basis for speculating that 
such records, dated many years after service, would produce 
nexus evidence necessary to reopen the appellant's claims.  
Accordingly, the Board concludes that VA did not fail to meet 
its pertinent obligations with regard to these claims under 
the applicable law, 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an upper body 
disability to include arthritis is not reopened, and the 
appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
condition is not reopened, and the appeal is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

